

Exhibit 10.1
HI-CRUSH PARTNERS LP
SECOND 2017 UNIT PURCHASE PROGRAM
ENROLLMENT AGREEMENT
The Hi-Crush Partners LP Second 2017 Unit Purchase Program (the “UPP”) is a
voluntary program that provides Eligible Participants the opportunity to
purchase common units representing limited partner interests (“Units”) in
Hi-Crush Partners LP (“HCLP”) at a discount. You can use this Enrollment
Agreement to (a) enroll in the UPP, (b) decrease your level of payroll
deductions or installment contributions, as applicable, (c) withdraw a portion
or all of your accumulated contributions then credited to your UPP Account, or
(d) fully withdraw from participation in the UPP. HCLP has no binding
obligations under this Enrollment Agreement until it is executed by HCLP. By
enrolling in the UPP, you acknowledge receipt of this Enrollment Agreement, the
attached Terms and Conditions (the “Terms and Conditions”), and HCLP’s First
Amended and Restated Long Term Incentive Plan and the related Prospectus (the
“LTIP” and, together with this Enrollment Agreement and the Terms and
Conditions, collectively, the “UPP Documents”) and agree to be bound by the
terms hereof and thereof. Capitalized terms used but not defined herein have the
meanings set forth in the Terms and Conditions.
Section 1. Actions
Action (check one box only):
Then Complete Sections:
☐ New Enrollment


2, 6
☐ Payroll Deduction or Installment Contribution Decrease
3, 6
☐ Return of Contributions
4, 6
☐ Full Withdrawal from Participation in the UPP
5, 6

Section 2. Election to Participate and Enroll; Payroll Deduction Authorization
or Contribution Election
I hereby elect to participate in the UPP and subscribe to purchase Units in
accordance with the UPP Documents. I authorize HCLP to enroll me in the UPP.
(a)
To be completed by an Eligible Participant other than one described in Sections
2(b) or 2(c):

I hereby authorize my Employer to deduct from my Compensation that is paid by
the Employer each pay period during the Offering Period an amount equal to the
following percentage of my Compensation (referred to herein as the “Contribution
Rate”) and to transfer such amount deducted to HCLP to be held by HCLP in
accordance with the terms of the UPP. I understand that an amount equal to each
payroll deduction will be credited to my notional UPP Account established for me
under the UPP and that I may not make additional contributions to this account.
I understand that if I do not either fully withdraw from participation in the
UPP or become ineligible to participate in the UPP during the Offering Period,
then any accumulated payroll deductions then credited to my UPP Account will be
used to automatically purchase Units on the Purchase Date at the applicable
Purchase Price determined in accordance with the Terms and Conditions, limited
to 30,000 Units and subject to the other exceptions set forth therein.
Contribution Rate: _______% (from 1% – 50%, in whole-percentage increments
only).
I understand that this election will remain in effect for the entire Offering
Period unless I decrease the authorized level of payroll deductions, fully
withdraw from participation in the UPP, or become ineligible to participate in
the UPP. I understand that I may not increase the level of payroll deductions.




--------------------------------------------------------------------------------




I understand that on or before October 26, 2018, I may decrease my rate of
payroll deductions only once. To do so I must submit a new Enrollment Agreement
authorizing the new rate of payroll deductions to the Committee.
I acknowledge and agree that any amounts contributed by me to the Previous UPP,
which I have not withdrawn from such Previous UPP as of September 14, 2017, will
be applied toward my UPP Account, as the Previous UPP will be terminated by the
Board of Directors on September 14, 2017.
(b)
To be completed by an Eligible Participant who, as of September 11, 2017, is a
non-employee member of the Board of Directors:

I elect to make contributions to HCLP under the UPP in the following amount(s)
not to exceed $225,000 in the aggregate (check one box below). I understand that
an amount equal to each contribution made will be credited to my notional UPP
Account established for me under the UPP and that I may not make additional
contributions to this account. I acknowledge and agree that any amounts
contributed by me to the Previous UPP, which I have not withdrawn from such
Previous UPP as of September 14, 2017, will be applied toward my UPP Account and
will count toward the $225,000 maximum amount that I can contribute to the UPP.
I understand that if I do not either fully withdraw from participation in the
UPP or become ineligible to participate in the UPP during the Offering Period,
then any accumulated contributions then credited to my UPP Account will be used
to automatically purchase Units on the Purchase Date at the applicable Purchase
Price determined in accordance with the Terms and Conditions, limited to 30,000
Units and subject to the other exceptions set forth therein.
☐ Contribution amount of $_________________, to be contributed in full on the
September 14, 2017 Election Date. If I fail to pay my contribution, I understand
that I shall be deemed to have fully withdrawn from participation in the UPP in
accordance with Section 5 below.
☐ Two installments of $_________________ each, to be contributed on or before
September 14, 2017 and May 14, 2018 (referred to herein as an “Installment
Amount”). I understand that this election will remain in effect for the entire
Offering Period unless I decrease my Installment Amount, fully withdraw from
participation in the UPP, or become ineligible to participate in the UPP. I
understand that on or before May 11, 2018, I may decrease the level of my second
Installment Amount only once. To do so I must submit a new Enrollment Agreement
authorizing the new level of my second Installment Amount. I understand that I
may not increase the level of my second Installment Amount. If I fail to pay my
first Installment Amount, I understand that I shall be deemed to have fully
withdrawn from participation in the UPP in accordance with Section 5 below. If I
fail to pay my second Installment Amount, I understand that I shall be deemed to
have decreased my Installment Amount to $0 in accordance with Section 3(b) below
with regard to the second installment.

(c)
To be completed by an Eligible Participant who, after September 11, 2017 but on
or before May 11, 2018, becomes a non-employee member of the Board of Directors:

I elect to make a contribution to HCLP under the UPP in the following amount,
not to exceed $225,000. I understand that an amount equal to such contribution
will be credited to my notional UPP Account established for me under the UPP and
that I may not make additional contributions to this account. I understand that
if I do not either fully withdraw from participation in the UPP or become
ineligible to participate in the UPP during the Offering Period, then any
accumulated contributions then credited to my UPP Account will be used to
automatically purchase Units on the Purchase Date at the applicable Purchase
Price determined in accordance with the Terms and Conditions, limited to 30,000
Units and subject to the other exceptions set forth therein.
Contribution amount of $_________________, to be contributed in full on the May
14, 2018 Election Date. If I fail to pay my contribution, I understand that I
shall be deemed to have fully withdrawn from participation in the UPP in
accordance with Section 5 below.




--------------------------------------------------------------------------------




Section 3. Payroll Deduction or Installment Contribution Decrease
(a)
To be completed by an Eligible Participant other than one described in Section
3(b):

Effective ________________ , 20__, I authorize the following new Contribution
Rate for payroll deductions under the UPP, which represents a decrease from my
current level of payroll deductions:
New Contribution Rate: ________% (from 0% – 49%, in whole-percentage increments
only). I understand that by making this change in my Contribution Rate I may not
decrease my Contribution Rate again during the Offering Period unless I fully
withdraw from participation in the UPP. I understand that if I decrease my
Contribution Rate to 0%, I may not restart my contributions under the UPP. I
understand that if I decrease my Contribution Rate to 0% and withdraw 100% of
the accumulated contributions then credited to my UPP Account, I will be deemed
to have fully withdrawn from participation in the UPP as described in Section 5
below.
(b)
To be completed by an Eligible Participant who, as of September 11, 2017, was a
non-employee member of the Board of Directors:

Effective ________________ , 20__, I authorize the following new level for my
second Installment Amount under the UPP, which represents a decrease from my
current level of Installment Amount:
New Installment Amount of $____________________, to be contributed on or before
May 14, 2018. I understand that by making this change in my second Installment
Amount I may not decrease my Installment Amount again during the Offering Period
unless I fully withdraw from participation in the UPP. I understand that if I
decrease my Installment Amount to $0 and withdraw 100% of my accumulated
contributions then credited to my UPP Account, I will be deemed to have fully
withdrawn from participation in the UPP as described in Section 5 below.
Section 4. Return of Accumulated Contributions
Effective as of _____________________, 20___, I direct HCLP to deduct
$____________________ from the amount credited to my UPP Account, which
represents no more than 100% of the amount now credited to my UPP Account, and
pay such amount to me by check or in such other manner as HCLP and I agree.
I understand that on or before November 5, 2018, I may request return of an
amount then credited to my UPP Account, which amount returned to me will reduce
the amount of my UPP Account and will reduce the number of Units I will be able
to purchase under the UPP. I understand that the requested amount will be paid
to me as soon as administratively practicable following HCLP’s receipt and
acceptance of my new, properly completed Enrollment Agreement.
I understand that if I withdraw 100% of the accumulated contributions then
credited to my UPP Account and decrease my Contribution Rate to 0% or
Installment Amount to $0, as applicable, I will be deemed to have fully
withdrawn from participation in the UPP as described in Section 5 below.
Section 5. Full Withdrawal from Participation in the UPP
Effective _____________, 20___, I fully withdraw from participation in the UPP.
I understand that I may fully withdraw from participation in the UPP on or
before November 5, 2018 by properly completing a new Enrollment Agreement that
is accepted by HCLP. I further understand that if I fully withdraw from
participation in the UPP, (a) all amounts then credited to my UPP Account will
be paid to me as soon as administratively practicable following HCLP’s receipt
and acceptance of my new, properly completed Enrollment Agreement, (b) my
current contributions under the UPP will cease and I may not resume
participation in the UPP, and (c) no Units will be purchased on my behalf on the
Purchase Date.




--------------------------------------------------------------------------------




Section 6. Agreement
I understand and agree that HCLP may, in its sole discretion, deliver any
documents related to my participation in the UPP by electronic means. I hereby
consent to receive such documents by electronic delivery and to participate in
the UPP through any on-line system established or maintained by HCLP or any
other person designated by HCLP.
I hereby agree to be bound by the terms of the UPP as set forth in the UPP
Documents. I understand that the effectiveness of this Enrollment Agreement is
dependent on my eligibility to participate in the UPP. In the event of an
inconsistency between this Enrollment Agreement and the Term and Conditions, the
Terms and Conditions shall govern.
By executing this Enrollment Agreement, I acknowledge that:
•
I understand that the UPP is governed by and will be administered in accordance
with the UPP Documents. I acknowledge that I have read and understand the terms
of the UPP Documents and agree to all of the terms and conditions set forth
therein.

•
I have consulted with my own tax advisor regarding the tax consequences of
participating in the UPP and the sale of Units purchased under the UPP.

[Signature Pages Follow]








--------------------------------------------------------------------------------





In Witness Whereof, the undersigned Eligible Participant has executed this
Enrollment Agreement, which will become effective and binding after approval by
the Committee and as of the date of the countersignature of HCLP below.
________________________________
Employee's Signature
________________________________
Print Employee's Name
________________________________
Employee ID Number





Acceptance by HCLP of Eligible Participant’s Enrollment Agreement election after
Committee approval:


________________________________
Name: [●]
Title: [●]

Date: ___________________________ _







[Signature Page to Employee Enrollment Agreement for the Second 2017 Unit
Purchase Program]

--------------------------------------------------------------------------------





HI-CRUSH PARTNERS LP
SECOND 2017 UNIT PURCHASE PROGRAM
TERMS AND CONDITIONS
The purpose of the Hi-Crush Partners LP Second 2017 Unit Purchase Program
(“UPP”) is to provide Eligible Participants an opportunity to purchase Units of
Hi-Crush Partners LP (“HCLP”) at a discount. The UPP is a program offered under
HCLP’s First Amended and Restated Long Term Incentive Plan (the “LTIP”). The
terms and conditions of the UPP are set forth herein and in the LTIP to which
the UPP is subject.
ARTICLE I
DEFINITIONS
Section 1.01 “Affiliate” means, with respect to HCLP, any other entity that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, HCLP. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
ownership of voting securities, by contract or otherwise.
Section 1.02  “Board of Directors” means the Board of Directors of Hi-Crush GP
LLC, the general partner of HCLP.
Section 1.03 “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.04 “Compensation” means (a) for a Participant who is a salaried
employee, such Participant’s base salary paid by the Employer, and shall not
include any other compensation or other amounts paid by the Employer or any of
its Affiliates including, without limitation, any commissions, bonuses, equity
compensation, or welfare benefits, and (b) for a Participant who is an hourly
employee, such Participant’s hourly pay plus overtime pay, plus shift
differential pay, plus holiday pay plus any paid time off including bereavement
pay or jury duty pay but excluding bonuses, commissions, and welfare benefits.
Section 1.05 “Election Date” means (a) September 14, 2017, for an individual who
is an Eligible Participant on September 11, 2017, and (b) May 14, 2018, for an
individual who becomes an Eligible Participant after September 11, 2017 and on
or before May 11, 2018.
Section 1.06 “Eligible Participant” means each employee, including a part-time
employee, of any Employer, and each non-employee member of the Board of
Directors; provided that the term “Eligible Participant” shall not include
(a) an employee who terminates employment with all Employers prior to Purchase
Date for any reason, including, without limitation, due to death or disability,
or (b) a non-employee member of the Board of Directors who terminates service on
the Board of Directors prior to Purchase Date for any reason, including, without
limitation, due to death or disability.
 
Section 1.07 “Employer” means HCLP and each Affiliate of HCLP.
Section 1.08 “Enrollment Agreement” means the instrument prescribed by the
Committee pursuant to which an Eligible Participant may enroll in the UPP,
subject to acceptance by HCLP, as a Participant and elect to purchase Units on
the terms and conditions offered by HCLP under the UPP. The Enrollment
Agreement, once fully accepted and executed by HCLP, is intended to evidence
HCLP’s offer under the LTIP of a purchase right to the Eligible Participant to
purchase Units on the terms and conditions set forth therein and herein;
provided, however, in the event of a conflict between the Enrollment Agreement
and these Terms and Conditions, these Terms and Conditions shall control.
Section 1.09 “Fair Market Value” means the closing sales price for a Unit as
reported on New York Stock Exchange (or another national securities exchange on
which HCLP is listed, if HCLP ceases to be listed on the New York Stock
Exchange) for the date of reference. If there was no such price reported for the
date of reference, “Fair Market Value” means the closing sales price for the
Unit on the day immediately preceding the date of reference for which such price
was reported or, if there was no such reported price, the fair market value of a
Unit as determined by the Committee.


1



--------------------------------------------------------------------------------




Section 1.10 “Maximum Deduction Amount” means, unless otherwise adjusted by the
Committee, 50% of each payment of Compensation paid by an Employer to, or on
behalf, of a Participant during the Offering Period.
Section 1.11 “Offering Period” means the period beginning on the applicable
Election Date and ending on November 2, 2018, during which the Participant’s
accumulates funds through payroll deduction accumulations or other contributions
permitted under Section 2.04(b) to purchase Units through the purchase rights
provided through the LTIP and UPP.
 
Section 1.12 “Participant” means each Eligible Participant who:
(a) elects to participate in the UPP in accordance with Article II; and
(b) has not otherwise ceased to be eligible to participate in the UPP or
otherwise voluntarily elected to cease his or her participation in the UPP and
has not otherwise requested and received all funds held on account of the
Participant in the UPP.


Section 1.13 “Previous UPP” means the Hi-Crush Partners LP 2017 Unit Purchase
Program adopted by HCLP on March 13, 2017.
Section 1.14 “Purchase Date” means November 15, 2018.
Section 1.15 “Purchase Price” means the purchase price for Units purchased under
the UPP, determined as set forth in Section 3.01 below.
Section 1.16 “Trading Date” means a day on which the New York Stock Exchange is
open for trading.
Section 1.17“Unit” means a common unit representing a limited partner interest
in HCLP.
Section 1.18 “UPP Account” means the bookkeeping account maintained by the
Committee that reflects the amount of payroll deductions or other contributions
to the UPP credited on behalf of a Participant under the UPP.


 
ARTICLE II
PARTICIPATION
Section 2.01 Initial Participation. Effective as of the Election Date applicable
to such Eligible Participant, an Eligible Participant may elect to participate
in the UPP, subject to HCLP’s acceptance, by properly executing an Enrollment
Agreement and filing such Enrollment Agreement with the Committee, or its
delegate, at such time in advance of the applicable Election Date as the
Committee shall prescribe. The terms of the Enrollment Agreement shall be
established by the Committee. Any amounts that a Participant contributed to the
Previous UPP that are not withdrawn from such Previous UPP before September 14,
2017 will be automatically applied to such Participant’s UPP Account.
Section 2.02 Continuation of Participation.
 
(a) The Enrollment Agreement shall remain in effect until it is modified through
full withdrawal from participation in the UPP pursuant to Section 2.03 below,
otherwise changed pursuant to Section 2.04 below or the individual covered by
the Enrollment Agreement ceases to be an Eligible Participant.
(b) A Participant who is on a leave of absence approved by an Employer (and is
not a Participant who is a non-employee member of the Board of Directors) may
continue to participate in the UPP during the leave of absence only to the
extent such Participant continues to receive Compensation, which is sufficient
to satisfy the payroll deductions and any other legally required deductions or
withholding obligations, as the Committee may determine in its sole and absolute
discretion.
 


2



--------------------------------------------------------------------------------




Section 2.03 Full Withdrawal from Participation.
(a) A Participant may voluntarily fully withdraw from participation in the UPP
at any time on or before November 5, 2018 by submitting a new Enrollment
Agreement to the Committee that is accepted by the Committee. If a Participant
fully withdraws from participation in the UPP, such Participant’s payroll
deductions or other contributions permitted by Section 2.04(b) shall cease and
such Participant may not make additional contributions to the UPP and may not be
reinstated as a Participant in the UPP at any time, the funds held for the
Participant under the UPP shall be distributed to the Participant as soon as
administratively practicable following the Committee’s receipt and acceptance of
the new, properly completed Enrollment Agreement, and no purchase of Units shall
be made for such Participant under the UPP.
(b) If a Participant ceases to be an Eligible Participant at any time before the
Purchase Date, including due to death of the Participant, such Participant shall
be deemed to have fully withdrawn from participation in the UPP effective on the
date such individual ceases to be an Eligible Participant. Such Participant’s
payroll deductions or other contributions permitted by Section 2.04(b) shall
cease and such Participant may not make any contributions to the UPP and may not
be reinstated as a Participant at any time, including if the Eligible
Participant is later rehired. The amount then credited to such Participant’s UPP
Account shall be distributed to the Participant or the Participant’s estate, in
the case of the Participant’s death, as soon as administratively practicable
following the date such individual ceases to be an Eligible Participant, and no
purchase of Units shall be made for such Participant under the UPP.
Section 2.04 Payroll Deductions Contributions and Other Permitted Contributions;
Decreases in Contributions; Return of Contributions.


(a) To participate in the UPP, each Participant, other than those individuals
described in Section 2.04(b), shall authorize his or her Employer to make
after-tax payroll deductions from his or her Compensation paid during the
Offering Period for the purpose of funding the purchase of Units pursuant to his
or her Enrollment Agreement. In the Enrollment Agreement, each such Participant
shall authorize the applicable Employer to deduct a percentage of each payment
of Compensation paid by the Employer during the Offering Period to the
Participant, which shall be in one percent (1%) increments and may not exceed
the Maximum Deduction Amount; provided that the number of Units purchased for
such Participant on the Purchase Date shall be subject to the 30,000 Unit
purchase limit set forth in Section 3.02(b). Any such Participant may, one time
only, on or before October 26, 2018, decrease his or her rate of payroll
deductions by submitting a new Enrollment Agreement authorizing the new rate of
payroll deductions. The decrease shall become effective as soon as
administratively practicable following receipt and acceptance of the new
Enrollment Agreement by the Committee or its delegate.
(b) Each Participant who, as of September 11, 2017, is a non-employee member of
the Board of Directors, may elect to contribute a dollar amount of contributions
to the UPP not to exceed $225,000 in the aggregate, subject to the 30,000 Unit
purchase limit set forth in Section 3.02(b), either as one lump sum payment on
the September 14, 2017 Election Date or in two equal installments made on
September 14, 2017 and May 14, 2018. Any such Participant electing to pay in two
installments may, one time only, on or before May 11, 2018, decrease his or her
level of installment contributions by submitting a new Enrollment Agreement to
the Committee authorizing the new level of installment contributions. The
decrease shall become effective as soon as administratively practicable
following receipt and acceptance of the new Enrollment Agreement by the
Committee or its delegate. Each Participant who, after September 11, 2017 but on
or before May 11, 2018, becomes a non-employee member of the Board of Directors,
may elect to contribute a dollar amount to the UPP not to exceed $225,000,
subject to the 30,000 Unit purchase limit set forth in Section 3.02(b), as one
lump sum payment on the May 14, 2018 Election Date.


3



--------------------------------------------------------------------------------




(c) Any Participant may request the return of up to 100% of the amount then
credited to such Participant’s UPP Account at any time on or before November 5,
2018 by submitting a new Enrollment Agreement to the Committee authorizing the
return of such amount. Any Participant requesting a return of 100% of the amount
then credited to such Participant’s UPP Account and decreasing such
Participant’s rate of payroll deductions to 0% or level of installment
contributions to $0, as applicable, shall be deemed to be fully withdrawing from
participation in the UPP as described under Section 2.03(a).
 
     Section 2.05  Accounting for Funds. As of each payroll deduction period, or
other contribution date described in Section 2.04(b), HCLP shall cause to be
credited to the Participant’s UPP Account in a ledger established for that
purpose the funds deducted from and attributable to the Participant’s
Compensation for that period or otherwise contributed to the UPP as described in
Section 2.04(b). No interest shall be credited to the Participant’s UPP Account
or to any amounts returned to the Participant or his estate under the UPP at any
time. The obligation of HCLP to the Participant for this UPP Account shall be a
general corporate obligation and shall not be funded through a trust nor secured
by any assets which would cause the Participant to be other than a general
creditor of the HCLP.


ARTICLE III
UNIT PURCHASE AND DISTRIBUTION
Section 3.01 Purchase Price of Units. The purchase price per Unit to be sold by
HCLP to Participants on the Purchase Date under the UPP shall be 85% of the Fair
Market Value of such Unit on the Participant’s applicable Election Date (the
“Purchase Price”).
 
Section 3.02 Exercise of Purchase Privilege.
(a) As of the first day of the Offering Period, each Participant shall be
granted a purchase right under the LTIP to purchase Units at the Purchase Price
specified in Section 3.01 above. The purchase right shall continue in effect
through the Purchase Date unless the Participant ceases to be a participant in
the UPP. On the Purchase Date, each Participant shall automatically be deemed to
have exercised his or her purchase right to purchase Units; provided, that if
the Fair Market Value per Unit on the Purchase Date is less than the Purchase
Price for such Participant, the Participant’s purchase right to purchase Units
shall not be deemed to be exercised, and all funds received or held under the
UPP on behalf of such Participant shall be returned to such Participant as soon
as administratively possible.
(b) Subject to Section 3.02(a), there shall be purchased for the Participant on
the Purchase Date, at the Purchase Price, the largest number of whole Units as
can be purchased with the amounts credited on the Purchase Date to the
Participant’s UPP Account; provided that the total number of Units purchased for
each Participant shall be capped at 30,000 Units. For the avoidance of doubt,
fractional Units shall not be purchased.
(c) In the event that any amounts that are attributable to a Participant’s
deductions or contributions remain after the purchase of Units on the Purchase
Date, such amounts shall be returned to the Participant as soon as
administratively practicable by check or in such other manner as agreed by HCLP
and the Participant.
 
Section 3.03 Reservation of Units. The aggregate number of Units that may be
purchased under the UPP shall not exceed 800,000 of the Units reserved under the
LTIP. If, on the Purchase Date, the aggregate funds of all Participants
available for the purchase of Units would otherwise permit the purchase of a
number of Units in excess of 800,000 Units (or such lesser number of Units as
may then remain available under the LTIP), then the Committee shall allocate the
available Units pro rata among the Participants in accordance with each
Participant’s UPP Account balance.
Section 3.04 Payment for Units. The Purchase Price for all Units purchased by a
Participant under the UPP shall be paid only to the extent of the amount
credited to the Participant’s UPP Account on the Purchase Date. All funds
received or held under the UPP are general assets of HCLP, shall be held free of
any trust requirement or other restriction, and may be used for any partnership
purpose of HCLP.


4



--------------------------------------------------------------------------------




Section 3.05 Unit Ownership. The Units purchased by a Participant on the
Purchase Date shall, for all purposes, be deemed to have been issued or sold at
the close of business on the Purchase Date. Prior to that time, none of the
rights or privileges of a unitholder of HCLP shall inure to the Participant with
respect to such Units.
ARTICLE IV
MISCELLANEOUS
Section 4.01 LTIP. Purchase rights for Units granted under the UPP constitute
Other Unit Based Awards authorized pursuant to Section 6(f) of the LTIP and are
subject to all of the terms and conditions of the LTIP applicable to purchase
rights granted under the LTIP. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the LTIP.
Section 4.02 Internal Revenue Code and ERISA Considerations. The UPP is neither
intended to constitute an “employee stock purchase plan” within the meaning of
section 423 of the Code nor intended to be construed as constituting an
“employee benefit plan,” within the meaning of section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
 
Section 4.03 Headings, Captions, Gender. The headings and captions herein are
for convenience of reference only and shall not be considered as part of the
text. The masculine shall include the feminine, and vice versa. All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require. As the context may
require, the singular may read as the plural and the plural as the singular.


Section 4.04 Administration of the UPP. The Committee has the responsibility for
the general administration of the UPP, and has all powers necessary to
accomplish that purpose, including but not limited to all of those powers,
authority and rights set forth in Section 3 of the LTIP which shall be
applicable with respect to the Committee’s administration of the UPP.


Section 4.05 Amendment and Termination of the UPP. The Committee may amend the
UPP or waive conditions or rights relating to purchase rights granted under the
UPP to the extent permitted pursuant to the LTIP. The UPP shall terminate
immediately after the Purchase Date, unless earlier terminated by the Board of
Directors. If the UPP is terminated prior to the Purchase Date, any amounts then
credited to each Participant’s UPP Account will be returned to such Participant
as soon as administratively practicable.


Section 4.06 UPP Not An Employment Contract. The adoption and maintenance of the
UPP is not a contract between any Employer and its Participants which gives any
Participant the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of any Employer to discharge any
Participant at any time or to interfere with the Participant’s right to
terminate the Participant’s employment at any time.


Section 4.07 Purchase Rights Are Not Transferable. No purchase right granted to
a Participant under the UPP is transferable by the Participant, and must be
exercisable, during the Participant’s lifetime, only by the Participant. In the
event any Participant attempts to violate the terms of this Section 4.07, any
purchase right held by the Participant shall be terminated by HCLP and, upon
return to the Participant of the remaining funds in the credited to the
Participant’s UPP Account, all of the Participant’s rights under the UPP will
terminate.


5

